Citation Nr: 0709666	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for paroxysmal 
tachycardia, Wolff-Parkinson-White syndrome, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued the assigned 
evaluation for the service connected disability on appeal.

On his February 2004 VA Form 9 (substantive appeal), the 
veteran stated that his heart disease prevented him from 
working.  This statement could be construed as a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Because that matter is not properly before the Board, it is 
referred to the RO for actions deemed appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, notice in compliance with Dingess/Hartman 
has not been provided.  

More significantly, the veteran was last afforded a VA 
examination in October 2003 and the Statement of the Case of 
January 2004 considered medical treatment reports through 
December 2003.  On his substantive appeal submitted in 
February 2004, the veteran contended that his disability had 
worsened.  The Court has held that, when a veteran-claimant 
alleges that his service-connected disability has worsened 
since his last examination, a new examination may be required 
to evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that his disability had increased in 
severity)..

In the statement of the case, the RO indicated that the 
evidence did not show that a workload in METs causing 
dyspnea, fatigue, angina, dizziness, syncope.  The Board is 
unable to locate any evidence that testing utilizing a METs 
interpretation was performed.  Nor does the evidence show 
that the veteran underwent ECGs or Holter testing over a 
sustained period to determine the presence or absence of 
paroxysmal atrial fibrillation or other supraventricular 
arrhythmias four or more times a year.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006) 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), such that the 
letter includes information concerning 
a disability rating and an effective 
date for the award of benefits.  The 
letter should ask the veteran to 
identify any outstanding and recent 
treatment records or any other relevant 
records held by any Federal department 
concerning his disabilities.

2.  The veteran should be scheduled for 
a VA cardiovascular examination by a 
cardiologist to assess the current 
level of impairment of his paroxysmal 
tachycardia, Wolff-Parkinson-White 
syndrome.  All indicated tests and 
studies should be administered to 
enable evaluation of the veteran's 
disability in accordance with 
Diagnostic Codes 7010, 7011.  

The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the veteran should undergo 
a treadmill test, or other appropriate 
examination, and findings recorded 
should give an estimation of the 
veteran's level of activity, expressed 
in terms of METs.  

If a laboratory determination of METs 
by exercise testing cannot be done for 
medical reasons, the examiner should 
estimate the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner 
should describe the effects of the 
veteran's paroxysmal tachycardia, 
Wolff-Parkinson-White syndrome has on 
his ability to be gainfully employed.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



